Citation Nr: 0918856	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  06-31 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for chronic posttraumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The Veteran had active service from December 1942 to October 
1945.  He was awarded the Combat Infantry Badge and the 
Purple Heart.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Detroit, Michigan, Regional Office (RO) which, in pertinent 
part, denied service connection for posttraumatic stress 
disorder (PTSD).  In May 2009, the Veteran submitted a Motion 
to Advance on the Docket.  In May 2009, the Board granted the 
Veteran's motion.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDING OF FACT

Chronic PTSD was not objectively shown during active service 
or at any time thereafter.  


CONCLUSION OF LAW

Chronic PTSD was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304(f), 3.326(a) (2008 as amended).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  In reviewing the Veteran's claim for service 
connection, the Board observes that the RO issued VCAA 
notices to the Veteran in August 2005, March 2006, May 2006, 
and October 2006 which informed him of the evidence generally 
needed to support a claim of entitlement to service 
connection and the assignment of an evaluation and effective 
date for an initial award of service connection; what actions 
he needed to undertake; and how the VA would assist him in 
developing his claim.  The August 2005 and March 2006 VCAA 
notices were issued prior to April 2006 rating decision from 
which the instant appeal arises.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The Veteran was 
afforded a VA examination for compensation purposes.  The 
examination report is of record.  The accredited 
representative asserts that the evaluation is inadequate for 
evaluation purposes as the examiner failed to explicitly 
state an opinion as to the etiology of the Veteran's 
diagnosed dysthymia.  While acknowledging that the 
examination report is not a model of clarity, the Board finds 
that it is adequate for evaluation purposes as it is evident 
that the VA physician clearly found that the Veteran neither 
met the diagnostic criteria of PTSD nor exhibited any chronic 
psychiatric disability attributable to his wartime service.  

There remains no issue as to the substantial completeness of 
the Veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2008).  Any duty imposed on the VA, including the duty to 
assist and to provide notification, has been met.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Shinseki v. Sanders, 556 U.S. ___ 
(2009).  

II.  Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 2002).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2008).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2008); a link, established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  If the evidence establishes a diagnosis 
of PTSD during service and the claimed stressor is related to 
that service, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  If the evidence establishes that the Veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2008 
as amended).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 2002).  

The Veteran's service treatment records make no reference to 
PTSD.  The documentation does reflect that the Veteran 
participated in combat during World War II and was wounded.  
The Veteran's service personnel records indicate that he was 
awarded the Combat Infantry Badge and the Purple Heart.  

In his July 2005 claim for service connection, the Veteran 
advanced that he experienced "intrusive thoughts of combat 
from WWII where I was wounded and men from my company was 
(sic) killed in action and wounded in action."  

In his May 2006 notice of disagreement, the Veteran advanced 
that:

Finally, I have suffered from the effects 
of PTSD for over 60 years, but have not 
been treated for this disorder.  I would 
like to be treated and evaluated as I 
have many of the symptoms that includes 
(sic) nightmares of combat experiences 
and many others.  

A May 2006 written statement from the Veteran's spouse 
conveys that the Veteran has PTSD.  She indicated that the 
Veteran seldom spoke about his wartime experiences.  When he 
did discuss them, he became tearful or emotional.  

At a June 2006 VA examination for compensation purposes, the 
Veteran complained of feeling depressed and emotional.  He 
denied experiencing significant nightmares, flashbacks, or 
intrusive thoughts; hypervigilance; or social isolation.  The 
Veteran reported that he had participated in combat during 
World War II.  He had been wounded by an artillery shell 
while carrying a wounded soldier on a stretcher.  Two of the 
other soldiers carrying the stretcher and the wounded soldier 
were killed by the exploding shell.  He was awarded the 
Purple Heart.  The Veteran was diagnosed with dysthymia.  The 
examiner commented that:

The patient does not report significant 
re-experiencing, avoidance or 
hyperarousal symptoms to meet [the] 
criteria for PTSD.  He does show mild 
chronic depression symptoms more 
consistent with dysthymia.  
In an October 2006 written statement, the accredited 
representative advanced that service connection for PTSD 
should be established based upon the Veteran's wartime 
experiences.   

The Board has reviewed the probative evidence of record 
including the Veteran's written statements on appeal.  
Chronic PTSD was not objectively shown during active service 
or at any time thereafter.  Indeed, the examiner at the June 
2006 VA examination for compensation purposes expressly 
concluded that the Veteran did not meet the diagnostic 
criteria for PTSD.  In the absence of evidence of current 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

The Veteran advances that he sustained chronic PTSD as the 
result of his significant combat experiences which included 
being wounded and witnessing the deaths of fellow servicemen.  
Given his combat-related commendations, the Board finds the 
Veteran's statements as to his inservice combat-related 
trauma to be consistent with the circumstances, conditions, 
and hardships of his service during the World War II.  The 
provisions of 38 U.S.C.A. § 1154(b) (West 2002) are therefore 
for application.  However, the statute does not eliminate the 
need for medical nexus evidence.  It merely reduces the 
evidentiary burden on combat veterans as to the submission of 
evidence of incurrence or aggravation of an injury or disease 
in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999); 
Libertine v. Brown, 9 Vet.App. 521, 523-24 (1996).  

The Veteran's contentions that he has chronic PTSD are 
supported solely by his wife's and his own written 
statements.  The Court has held that lay witnesses are 
generally not capable of offering evidence involving medical 
knowledge such as the diagnosis of or the causation of a 
particular condition.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  The Veteran's wife's and his own written 
statements are thus insufficient to establish an etiological 
relationship between the claimed disorder and the Veteran's 
wartime service.  Therefore, the Board concludes that a 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for chronic PTSD.   

ORDER

Service connection for chronic PTSD is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


